Citation Nr: 1749867	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for temporomandibular joint disorder (TMJ).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to March 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2009, the Veteran filed a timely notice of disagreement with respect to the November 2009 rating decision which continued the denial of service connection for the lumbar spine disorder and subsequently perfected his appeal as to that issue.  

During the course of the appeal, relevant service treatment records were added to the Veteran's file.  As a result, the lumbar spine claim, which was previously characterized as a claim to reopen (based on a previous denial of the claim in July 1981), will be reconsidered as an initial claim and has been recharacterized to reflect the Board's de novo review.  See 38 C.F.R. § 3.156(c).

In January 2015, the Veteran filed a timely notice of disagreement with respect to the January 2015 rating decision which denied service connection for a neck disorder and a jaw disorder.  

In August 2015, the Board remanded the case for further evidentiary development. 

In July 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In October 2016, the Board again remanded the case for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


VETERAN'S CONTENTIONS

The Veteran asserts that his lumbar spine, neck, and TMJ disorders resulted from trauma sustained as the result of an in-service motor vehicle accident (MVA) which occurred on December 3, 1965 on Highway 99 in Selma, California.  He testified that he suffered lumbar spine, neck, and jaw injuries in the accident, was hospitalized, and has continued to suffer pain in these areas since that time.  Additionally, he maintains that he was tasked with duties following his hospitalization which further aggravated his neck and jaw conditions.  He asserts that he did not seek medical treatment for the back and neck conditions following service because he self-medicated with alcohol.  He testified that his jaw locked up following the accident, and he sought dental treatment.  In support of his claim, the Veteran submitted photographs showing the severity of the accident, and a March 2014 letter from his private physician, Dr. A., linking the Veteran's current back condition to the in-service MVA.  Finally, the Veteran contends that the July 2017 and August 2017 VA examinations were insufficient because the examiner only examined him for 10 minutes and had a poor attitude.  


FACTUAL FINDINGS

1. The Veteran's service treatment records do not reflect that he sustained a lumbar spine, neck, or jaw injury in the in-service MVA.  His service treatment records note that immediately following the MVA he was given an emergency examination at Selma District Hospital and was then transported to Leemore Naval Hospital.  The Veteran complained of chest, left flank, back, and right knee pain and was admitted to Leemore hospital for observation.  Upon examination, his head and neck were within normal limits, and a lumbar spine x-ray was normal.  Left paravertebral muscle spasm and tenderness were noted in the left flank area at L2 through L4.  The hospitalization record noted that an intravenous pyelogram was performed because repeat urinalyses showed red blood cells in the urinary sediment.  His diagnoses were renal contusion, fracture, 8th rib, right posterior, and generalized abrasions and contusions over the entire body.  The Veteran was placed on bed rest, and, by December 9th, his complaints had cleared and he was discharged to duty.  The Veteran reported back pain five days following that discharge and was prescribed heat treatments.  In August 1966 he reported low back pain for the past 16 hours present only after prolonged sitting or standing.  No lumbar spine, neck, or jaw issues were noted on his November 1966 extension examination or on his March 1967 separation examination.

2. Following service, the Veteran injured his low back and neck in a January 2000 MVA, and again injured his back while working for the City of Clovis in December 2002.  Medical providers diagnosed low back and neck conditions, and related these conditions to the post-service injuries.  Notably, at workers compensation examinations in March 1991 and July 1991 his spine had full range of motion, and he did not report a history of back, neck, or jaw problems.  In January 2000, a private physician filed a First Report of Occupational Injury or Illness, explaining that the Veteran stated that he was involved in a motor vehicle accident in January 2000 while working for the City of Clovis, California.  He was diagnosed with cervical, thoracic, and lumbar strains.  The Veteran did not discuss the in-service MVA during that evaluation.  In a May 2002 workers compensation evaluation, the Veteran reported suffering internal injuries in an MVA in approximately 1966 but did not indicate any lumbar spine, neck, or jaw injuries.  X-ray evidence showed slight anterior spurring in the superior aspect of L3 and L4 with questionable slight narrowing of the L2-3 and L3-4 disc space.  The diagnoses were chronic cervical and lumbar strain.  The examiner opined that the neck disorder was due three quarters to the 2000 MVA and one quarter to cumulative trauma and that the current low back disorder was secondary to the 2000 MVA.  In December 2002, the Veteran again suffered an injury while working for the City of Clovis, experiencing a sudden onset of low back and neck pain after bending over and pulling a tree stump from the ground in July 2002.  X-rays revealed some mild lateral spurring at L3-L4 and L4-L5, narrowing of the right facet joint at L5-S1, and bulging at C3-C4 and C4-C5.  He was assessed with a myofascial strain of his lower back with degenerative changes and degenerative cervical joint disease with neck/shoulder myofascial pain.  During VA treatment in June 2004 the Veteran reported that he injured his back on the job, and did not mention the in-service MVA.  During VA treatment in June 2010, he stated that he has experienced intermittent low back pain since 2001.  In an October 2010 workers compensation consultation, the Veteran reported that he has had low back pain for the past 9 years after his workplace injury.  He also stated that he was involved in an MVA in 1965, but that he did not have any back problems following that accident.  

3. Concerning the lumbar spine and neck injuries, in September 2003 and January 2006, Dr. A. authored letters stating that his current low back issues were due to the January 2000 MVA and to the July 2002 workplace injury without attribution to any other source.

4. Concerning the TMJ condition, the Veteran filed a March 1981 report of accidental injury stating that he was informed that his jaw was knocked out of line following the accident.  The first post-service record of TMJ is dated in September 2014.

5. The record reflects current diagnoses of degenerative disc disease (DDD) of the lumbar spine, DDD of the cervical spine, and TMJ.  See January 2013 VA lumbar spine examination report, November 2014 VA cervical spine examination report, September 2014 VA TMJ examination report.  However, the preponderance of the probative evidence is against a finding that these conditions are not related to service, to include as a result of the in-service MVA. 






LEGAL CONCLUSIONS

1. The criteria for establishing service connection for a lumbar spine disorder are not met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for establishing service connection for a neck disorder are not met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. The criteria for establishing service connection for TMJ are not met.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the record reflects that the Veteran has current diagnoses of lumbar and cervical spine disorders and TMJ.  However, as the probative evidence of record does not support a finding that arthritis of the lumbar or cervical spine manifested during service or within one year of separation from service, or that a current disorder is otherwise related to service, the claims of entitlement to service connection must be denied.

Although the Veteran has reported that he injured his back, neck and jaw in the in-service MVA, the Board finds his account to lack credibility.  The Board bases this finding on several factors, which it will now discuss. 

First, the Board finds that the Veteran's service treatment records, and specifically, the treatment records from the in-service MVA, to be complete.  As these records document several injuries from the in-service MVA, including laboratory findings of blood counts and a fractured posterior rib, the Board finds that the absence of lumbar spine, neck, and jaw injuries on the hospital records, or on the subsequent service examinations, weigh against a finding that the Veteran suffered such an injury following the in-service MVA.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring).  Although the Veteran had intermittently reported back pain, the Veteran did not state that 
he had experienced low back pain since the in-service MVA.  See August 1966 treatment record noting low back pain for the past 16 hours.  

Second, the Board finds the Veteran's reports to VA treating providers in June 2004 and June 2010 that his current back pain began after post-service injuries to be highly probative, because these statements were made while seeking treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Third, the Board notes that the Veteran did not relate the onset of his jaw disabilities in until he filed a statement in March 1981 explaining that his jaw was knocked out of line during the in-service MVA.  The Veteran did not relate his back injury and neck injuries to the in-service MVA until December 2004 and November 2014, respectively.  Additionally, the Board finds his reports to workers compensation examiners that he did not experience lumbar spine, neck, or jaw issues following the in-service MVA to hold great weight, because these reports were not made in connection with his pursuit of VA benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

Therefore, given the differing reports throughout the decades, the Board finds the Veteran's relatively recent assertions of onset more than 40 years ago to be not credible and significantly less probative as to his health status in service in comparison to his service treatment records, separation examination, and his statements to clinicians unconnected with his pursuit of VA benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

Therefore, the Board finds that arthritis of the lumbar spine or of the cervical spine 
did not manifest during service or within one year of separation.  Further, to the extent that evidence was proffered to support a finding of continuity of symptomatology, the Board has found that arthritis did not manifest during service, nor were symptoms consistent with arthritis present.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under  § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).  Thus, continuity of symptomatology as a means to establish service connection is not applicable, and competent evidence of a nexus between the current disabilities and service is required.  Based on these same findings, the Board also finds that the Veteran did not suffer a jaw injury during service.  

In addressing why the lumbar spine, neck, and TMJ disorders may not be found to be related to the in-service MVA, or to any other incident in service, the Board considers the opinion addressing the lumbar spine and neck conditions provided by a VA examiner in August 2017, and an addendum opinion provided in July 2017 by the September 2014 TMJ examiner, to carry the greatest probative weight of the entirety of the evidence of record.  

Turning first to the lumbar spine and neck conditions, the August 2017 VA examiner stated that the records from the in-service MVA did not indicate lumbar or cervical spine injuries, and that the Veteran's spine was found to be normal on subsequent in-service examinations.  Noting the Veteran's post-service lumbar and cervical spine injuries, he opined that it was less likely than not that the Veteran's current lumbar or cervical spine disorders were related to his service.

Addressing the TMJ, in July 2017 the September 2014 VA TMJ examiner stated that the Veteran's MVA injuries did not include neck or jaw pain, and the service treatment records do not otherwise suggest a neck or jaw injury.  Therefore, he concluded that the Veteran's TMJ is not related to the in-service MVA or to any other incident of service.

The Board finds these opinions to be highly probative, as they reflect consideration of all relevant facts, as evidenced by citations to relevant items from the claims file, and are supported by detailed rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Their conclusions are supported by the medical evidence of record, including the Veteran's 1991 reports of histories of no low back, neck, or jaw conditions, the diagnoses of lumbar and cervical DDD following the 2000 and 2002 post-service injuries, and Dr. A's 2003 and 2006 letters attributing the low back condition to workplace injuries rather than service.  Moreover, to the extent that these opinions rely on the absence of lumbar spine, neck, and jaw injuries in the service treatment records, the Board has found the Veteran's reports of experiencing these injuries during service to be not credible.  Therefore, the examiners based their opinions on the accurate facts of the case as determined by the Board after weighing the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Addressing the Veteran's claim that the August 2017 VA examination was inadequate, the Board notes that "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The results of the August 2017 medical opinion do not support the Veteran's claims of entitlement to service connection, and, so, there is at least some reason, independent of any perceived inadequacies of the examination, for the Veteran to be dissatisfied with the examination.  See Cartwright, 2 Vet App. at 25.  

Moreover, the examination was conducted by a physician who detailed the Veteran's assertions, obtained an accurate history, and conducted all appropriate testing.  Subsequently, the physician rendered an opinion which was based upon consideration of the Veteran's prior medical history, and which contains a reasoned explanation.  Therefore, the Board finds that there is not "clear evidence" of irregularity in the August 2017 VA examination and opinion, and, in fact, the Board affirmatively finds that the VA examination and opinion are adequate and provide sufficient medical evidence to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the appropriate weight given to Dr. A.'s opinion and to the photograph submitted by the Veteran is a matter for the Board, which will now be discussed.

In contrast to the VA opinions of record, the Board finds Dr. A.'s March 2014 opinion to hold significantly less weight.  In that letter Dr. A. stated that the Veteran has developed multiple health issues in regard to the in-service MVA and that he continues under care for this incident.  Dr. A. opined that "it is medically reasonably probabl[e] that [the] injury sustained in the [in-service] MVA could be [the] possible cause of degenerative back disease."

First, unlike the VA examiner's opinion, Dr. A. did not cite to specific items in the Veteran's medical history, nor did he offer an explanation for his conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) ([F]actors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Stefl, 21 Vet. App. at 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Second, his opinion is speculative, noting that the MVA injuries could be the possible cause of the lumbar spine DDD.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  

Finally, his opinion does not account for the contrary evidence of record, including his own prior opinions attributing the Veteran's lumbar spine condition entirely to the post-service injuries.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Thus, the Board affords much greater weight to the August 2017 VA examiner's opinion than to Dr. A.'s March 2014 opinion.

The Board acknowledges the Veteran's belief that his lumbar spine and neck disorders and TMJ are related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to the causes of these disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of lumbar spine, neck, and jaw disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the etiology of his lumbar spine and neck disorders and TMJ is not competent medical evidence.  The Board finds the opinions of the September 2014 and August 2017 VA examiners to be significantly more probative than the Veteran's lay assertions.  

Finally, the Board recognizes the Veteran's assertion that the Board should determine that his conditions are related to the in-service MVA because of the severity of that MVA as seen in a photograph which he submitted.  However, VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In summary, the preponderance of the probative evidence indicates that the Veteran's lumbar spine disorder, neck disorder, and TMJ are not related to service.  Accordingly, the claims of entitlement to service connection for these conditions are denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that more favorable outcomes could not be reached. 

ORDER


Service connection for a lumbar spine disorder is denied.

Service connection for a neck disorder is denied.

Service connection for temporomandibular joint disorder is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


